—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s request to charge the defense of duress (Penal Law § 40.00 [1]). In the absence of proof of an imminent threat, there is no reasonable view of the evidence to support the defense (see, People v Brown, 68 AD2d 503, 513; see generally, People v Watts, 57 NY2d 299, 301).
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Supreme Court, Monroe County, Bradstreet, J.—Robbery, 3rd Degree.) Present—Denman, P. J., Pine, Lawton, Wesley and Davis, JJ.